Order entered June 17, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00261-CV

              IN THE INTEREST OF A.B. AND E.B., CHILDREN

                 On Appeal from the 296th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 296-53861-2020

                                        ORDER

        Appellant’s brief in this appeal was filed prematurely, before the filing of the

clerk’s and reporter’s records. See TEX. R. APP. P. 38.6(a). Because the brief must

contain citations to the record, we STRIKE appellant’s June 1, 2021 brief. See id.

38.1.

        We note the reporter’s record in this appeal has not been filed because

appellant has not paid or made arrangements to pay the reporter’s fee.

Accordingly, we ORDER appellant to file, no later than June 28, 2021, written

verification he has paid or made arrangements to pay for the reporter’s record or is

entitled to proceed without payment of costs under Texas Rule of Civil Procedure
145. We caution appellant that failure to file the requested verification may result

in the appeal being submitted without the reporter’s record. See TEX. R. APP.

P.37.3(c).

      The deadline for appellant’s brief shall be set by the Court once the issue

concerning the reporter’s record has been resolved.



                                             /s/      KEN MOLBERG
                                                      JUSTICE